DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 
3. 	Claims 1, 2, 7-9, 22, 70-76 and 78-97 are pending upon entry of amendment filed on 7/8/22.  

Claims 1, 2, 7-9, 22, 70-76 and 78-97 are under consideration in the instant application.

4.	 Applicant’s submission of IDS filed on 7/8/22 has been acknowledged.

5.  	IN light of Applicant’s amendment to the claims filed on 7/8/22, the rejections of record have been withdrawn.

6.	The following is an Examiner’s Statement of Reasons for Allowance:

 Claims 1, 2, 7-9, 22, 70-76 and 78-97 are allowed.

In light of Applicant’s amendment to the claims filed on 7/8/22, the rejections of record have been withdrawn.

The following is an examiner’s reasons for allowance: The currently amended claims required less than or equal to 2.5% aggregates determined by size exclusion chromatography (SEC) after storage at 40oC for 4 weeks.  The most pertinent art of record (WO01/78779 and U.S. Pub. 2010/0098712) disclose lower concentration of anti α4β7antibody while the claimed antibody concentration requires 100-180mg/ml and the aggregates after storage at 40oC for 4 weeks in not linked to the aggregate content (Examples 4-5).

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany any issue fee. Such submission should be clearly labeled “Comments of Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
August 29, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644